WR-83,367-01,02



                               No.

                 IN THE COURT OF CRIMINAL APPEALS     RECEIVED
                                               COURT OF CRIMINAL APPEALS
                                                                      6/2/2015
                                                                 ABEL ACOSTA, CLERK



                                     In Re

                       John Edward Lewis
            MOTION FOR LEAVE TO FILE
PETITION FOR WRITS OF MANDAMUS AND PROHIBITION

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      NOW COMES JOHN EDWARD LEWIS, Relator in this case, by and through

his attorney of record, Keith S. Hampton, and pursuant to Rule 72.1 of the Texas

Rules of Appellate Procedure, moves for leave to file this Petition for Writs of

Mandamus and Prohibition.

      WHEREFORE, PREMISES CONSIDERED, Relator prays that his Motion for

Leave to File Petition for Writs of Mandamus and Prohibition, his be in all things

GRANTED.

                                     Respectfully submitted,




                                     KEITH S. HAMPTON
                                     State Bar No. 08873230
                                     1103 Nueces Street
                                     Austin, Texas 78701
                                     (512) 476-8484 (o)
                                     (512) 477-3580 (f)
                                     (512) 762-6170 (c)
                                     keithshampton@gmail.com
                                     ATTORNEY FOR RELATOR




CERTIFICATE OF SERVICE: By my signature above, I hereby certify that a true

and correct copy of the above and foregoing, Motion for Leave to File Petition for

Writs of Mandamus and Prohibition, has been delivered to the following parties and

interested persons:   electronically to Scott.Taliaferro@traviscountytx.gov, and

personally to John Lewis on this day, May 28, 2015.